                                                                      FILED
                                                                        APR 1 0 2019
                                                                     Clerk, U.S. District Court
                                                                       District Of Montane'!
                                                                             Missoula
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

MICHELLE MEEKS,                                    CV 19-38-M-DLC

                     Plaintiff,

        vs.

NUTRAMAX LABORATORIES                                    ORDER
VETERINARY SCIENCES, INC.
d/b/a DASUQUIN; JACK VAUGHN
d/b/a WINNING IMAGES, INC.;
IPROMOTEU, INC,; and JOHN
DOES 1-10,

                    Defendants.

      Pursuant to the Notice of Voluntary Dismissal (Doc. 5) filed by the Plaintiff

and Federal Rule of Civil Procedure 41(a)(l),

      IT IS ORDERED that this action is DISMISSED WITHOUT PREJUDICE.

All deadlines are VACATED and any pending motions are DENIED as moot.
                      ~
      DATED this    l O day of April, 2019



                                      Dana L. Christensen, Chief Judge
                                      United States District Court
